Citation Nr: 0528665	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  97-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of acromioclavicular separation, right 
shoulder, with chronic pain.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from November 1977 to April 1979, 
from October 1984 to June 1986, and from July 1986 to 
September 1992.  This case initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for a right shoulder disability and assigned an 
initial 10 percent evaluation for that disability.  In 
February 2001, the Board denied an evaluation in excess of 10 
percent for the veteran's right shoulder disability, and the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In November 2002, 
the Court vacated the Board's 2001 decision.  The Board then 
Remanded the claim in July 2003.  The claim returns to the 
Board following further development.   

The record reflects that the veteran was provided with an 
April 2005 statement of the case (SOC) following his 
disagreement with July 1996, March 1997, and June 2000 
denials of service connection for a cervical spine disorder.  
The record does not reflect that the veteran has taken any 
further action with regard to this issue since the issuance 
of the SOC.  No issue regarding a claim of entitlement to 
service connection for a cervical spine disorder is before 
the Board for review at this time.

A letter dated in August 2005 reflects that the attorney who 
had previously represented the veteran advised the RO that 
the veteran had terminated that representation.
 

FINDING OF FACT

The veteran has essentially full range of motion of the right 
shoulder, although there is some loss of motion, primarily in 
internal rotation, and he has some discomfort with ordinary 
activities such as eating, and has pain with rotary or 
throwing motions, pain with overhead activity or repetitive 
use of the right shoulder, and crepitation; radiologic 
examinations disclose a tear of the attachment of the 
supraspinatus tendon and acromioclavicular osteoarthropathy 
consistent with clinical symptoms of impingement syndrome. 


CONCLUSION OF LAW

The schedular criteria for an initial 20 percent evaluation 
for residuals of acromioclavicular separation, right 
shoulder, with chronic pain, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.59, 4.71, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted his claim for service 
connection for a right shoulder disorder in 1996, more than 
four years prior to enactment of the VCAA.  The unfavorable 
AOJ decision that granted service connection for residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain, and assigned a 10 percent evaluation, was decided, and 
appeal to the Board was perfected, prior to enactment of the 
VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the veteran was advised of the requirements for 
service connection, and that claim was granted, prior to 
enactment of the VCAA.  In addition, the veteran has been 
provided with notice, assistance, and due process regarding 
his "downstream" claim for an increased initial evaluation 
subsequent to the enactment of the VCAA.  

In particular, the veteran was represented by an attorney 
during his appeal to the Court.  During the process of that 
appeal, the criteria for an increased initial evaluation, the 
VCAA, and each of the other considerations now before the 
Board on appeal was addressed.  Thereafter, the Board's July 
2003 Remand advised the veteran that he was entitled to 
notice and assistance complying with the VCAA.  By a letter 
issued in February 2004, the veteran was specifically 
notified of the enactment of the VCAA.  The letter which 
described the provisions of the VCAA generally, advised the 
veteran of the types of evidence VA would be responsible to 
obtain, advised the veteran of his responsibility to identify 
or submit evidence, and advised the veteran generally of the 
evidence required to substantiate the claim of entitlement to 
an increased evaluation.  In December 2004, the veteran was 
provided with another notice letter under the VCAA, in 
connection with a claim for service connection, and that 
letter advised the veteran to provide any information or 
evidence that he thought would support his claim.  

The veteran was afforded VA examination of the right shoulder 
in January 2005, and radiologic and magnetic resonance 
imaging examinations were also conducted.  In April 2005, the 
veteran was provided with a supplemental statement of the 
case as to the issue on appeal.  

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
several years in which respond to the notification under the 
VCAA, and to provide additional evidence relevant to his 
claim.  During that time, VA has provided additional VA 
examination and obtained VA clinical records.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement, to the extent required 
for this "downstream" issue, was harmless error.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and was represented by an 
attorney for the majority of the period since the Court 
vacated the prior VA decision.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Claim for an increased initial evaluation

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the veteran in this case disagreed 
with the initial evaluation assigned for his service-
connected back disability in July 1999, less than one year 
after the initial grant of service connection in October 
1998, this disagreement is with the initial evaluation, which 
was effective January 18, 1994.  

Law and regulations applicable to evaluation of the shoulder

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Musculoskeletal disabilities of the shoulder and arm are 
evaluated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  
Normal ranges of upper extremity motion are forward elevation 
(flexion) from zero to 180 degrees; abduction from zero to 
180 degrees; and internal and external rotation to 90 
degrees.  Lifting the arm to shoulder level is lifting it to 
90 degrees.  38 C.F.R. § 4.71, Plate I.

DC 5201 provides that limitation of motion of the major or 
minor arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  A 40 percent rating is warranted when there is 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is granted when there is malunion, 
with moderate deformity; a 30 percent rating is granted when 
there is marked deformity for the major arm.  Also under DC 
5202, for recurrent dislocations of the major arm at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm.  

Under DC 5203, impairment of the clavicle or scapula in the 
major or minor arm warrants a 10 percent rating for malunion 
or nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion in the affected 
joint or joints is a common manifestation of arthritis, and 
the Court has indicated that DC 5003 is to be "read in 
conjunction with" section 4.59 and that DC 5003 is 
"complemented by" section 4.40.  See Hicks v Brown, 8 Vet. 
App. 417, 420-21 (1995).  VA's General Counsel has noted that 
"[t]hus, sections 4.40, 4.45, and 4.59 all appear to be 
applicable in evaluating arthritis."  VAOPGCPREC 9-98.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
VAOPGCPREC 9-98.  

Facts and analysis

The January 2005 VA examination discloses that the veteran's 
range of motion of the shoulder was to 180 degrees of 
flexion, 180 degrees of abduction, 85 degrees of external 
rotation, and 80 degrees of internal rotation.  Compared to 
normal ranges of motion as set forth at 38 C.F.R. § 4.71, the 
veteran's range of motion was limited by 5 degrees of 
external rotation and 10 degrees of internal rotation.  This 
range of motion was improved from the motion at the time of 
VA examination in February 2000, when internal rotation was 
to 50 degrees and external rotation was to 80 degrees.  Prior 
to that examination, VA examination in November 1997 
disclosed abduction limited to 170 degrees, external rotation 
to 75 degrees, and internal rotation to 90 degrees.

Such limitation of major shoulder range of motion does not 
meet the criteria for limitation of arm motion at shoulder 
level, so as to warrant a 20 percent evaluation under DC 
5201, and is not compensable under any other diagnostic code 
applicable to shoulder motion.  

The veteran complained of discomfort with ordinary 
activities, such as eating, and reported pain with rotary or 
throwing motions, so that he no longer participated in 
sports.  He reported pain with overhead activity or 
repetitive use of the right shoulder, and noted exacerbations 
of pain when his employment required such activities.  The 
veteran reported that he was employed in security work and 
that he worked for a company producing fire sprinkler 
component parts.  This report was consistent with his 
statements as to right shoulder pain at his February 2000 VA 
examination.  At that time, he rated his right shoulder pain 
as a 4 on a scale of 1 to 10 with typing, writing, or 
driving.

On objective examination, there was crepitation.  February 
2005 radiologic examination, including MRI, disclosed a tear 
of the attachment of the supraspinatus tendon, and confirmed 
degenerative joint disease, showing acromioclavicular 
osteoarthropathy consistent with clinical symptoms of 
impingement syndrome. 

Following the initial grant of service connection for a right 
shoulder disability, a 10 percent initial evaluation has been 
assigned for that disability under DC 5203.  DC 5203 provides 
the criteria for evaluation of impairment of the clavicle or 
scapula, without loose movement.  However, the veteran has 
impairment of the acromioclavicular joint, the shoulder, 
rather than impair of the clavicle or scapula alone.  It is 
the Board's opinion that it is more appropriate to evaluate 
the veteran's right shoulder disability under DC 5201, for 
limitation of motion of the arm.

As noted above, in the discussion of applicable regulations, 
under DC 5003, when degenerative arthritis of a joint is 
confirmed on radiologic examination, and there is some 
limitation of motion, but to an extent which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  In contrast, 38 C.F.R. § 4.59 states that disability 
due to actually painful, unstable, or malaligned joints, due 
to healed injury, is entitled to at least the minimum 
compensable rating for the joint.  Under 38 C.F.R. § 4.71a, 
DC 5201, the minimum compensable evaluation for limitation of 
motion of the arm is 20 percent.  

Accordingly, after taking into consideration the veteran's 
complaints of pain and the objective medical findings, 
including impingement syndrome, a tear of the supraspinatus 
tendon at its insertion, and fatty atrophy of the 
infraspinatus muscle, among other findings, the Board finds 
that the criteria for an initial 20 percent disability rating 
for a right shoulder disability have been met.

The record does not show, however, since the effective date 
of service connection, in March 1996, that the right shoulder 
disability approximates the criteria for an initial 
evaluation greater than 20 percent.  In particular, there is 
no evidence, at any time during the nearly 10 years of the 
pendency of this appeal, that the veteran has been unable to 
lift his right arm to shoulder level (90 degrees of 
elevation), or that his range of motion in any plane has been 
more limited than discussed in this decision, or that his 
right shoulder disability has resulted in any impairment of 
employment more severe than discussed in this decision.  

In the absence of any evidence from 1996 to the present that 
his right shoulder motion has been limited to less than 90 
degrees, or has resulted in more severe disability than was 
present on VA examination in January 2005, assignment of a 
"staged rating" in excess of 20 percent for any portion of 
the initial evaluation period is not appropriate.

Finally, in evaluating this claim the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  Therefore, referral to the 
agency of original jurisdiction for the question of 
entitlement to an initial extraschedular evaluation in excess 
of 20 percent is not required.  See 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence establishes that the 
veteran does not have additional symptoms of right shoulder 
disability in excess of those considered in assignment of a 
20 percent initial evaluation under 38 C.F.R. § 4.59 and 
38 C.F.R. § 4.71a, DC 5201.  The evidence as to whether there 
are additional disabling symptoms is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 20 percent.  However, an increased 
initial evaluation to 20 percent for residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain is warranted.


ORDER

An increased initial evaluation to 20 percent for residuals 
of acromioclavicular separation, right shoulder, with chronic 
pain, is granted, subject to laws and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


